IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                                   Assigned on Briefs April 10, 2002

                  ROBERT L. FREEMAN v. STATE OF TENNESSEE1

                     Direct Appeal from the Criminal Court for Sumner County
                             No. 544-1998   Jane W. Wheatcraft, Judge



                          No. M2000-00904-CCA-R3-PC - Filed May 10, 2002


The petitioner originally pled guilty pursuant to a negotiated plea agreement to one count of
aggravated assault for an agreed eight-year sentence as a Range II multiple offender. He timely
sought post-conviction relief, which was denied by the post-conviction court. In this appeal, the
petitioner contends his trial counsel was ineffective, and his guilty plea was involuntary. We affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOE G. RILEY, J., delivered the opinion of the court, in which NORMA MCGEE OGLE and ALAN E.
GLENN, JJ., joined.

Randy P. Lucas, Gallatin, Tennessee, for the appellant, Robert L. Freeman.

Paul G. Summers, Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
Lawrence Ray Whitley, District Attorney General; and Cara E. Loeffler, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                                      OPINION

                                                 BACKGROUND

       The following facts are gleaned from the prosecutor’s recitation at the guilty plea submission
hearing, where the defendant pled guilty to the instant aggravated assault offense and various other
offenses. The petitioner was arrested on March 30, 1998, on unrelated charges. While in the jail’s



         1
           Although the petitione r’s orig inal jud gm ent fo rm lists his name as “Robert L. Freeman Black,” the original
and amended petitions for post-conviction relief and orders of this court omit the nam e “Black.” We shall continue to
refer to the petitioner as “Robert L. Freeman.”
hallway, he attacked an officer, pushing him into several crates. The broken arm sustained by the
officer necessitated three surgeries and forced the officer into retirement.


                                POST-CONVICTION HEARING

         The petitioner testified his plea was unknowing and involuntary because, in retrospect, he
felt he could “beat” some of the charges; however, since the state insisted on a package deal for this
and other misdemeanor and felony charges, trial counsel’s advice that the sentence could be greater
if he went to trial “scared” him into accepting the plea. The petitioner further testified counsel failed
to explain the discrepancies between the various witnesses’ versions of the incident with the officer,
which petitioner believed might help his theory of self-defense.

        On cross-examination, the petitioner conceded counsel made discovery information available
to him prior to the plea acceptance hearing; counsel met with him in prison prior to the plea
acceptance hearing; counsel went over all possible outcomes and “gave [him] all the ifs;” and
petitioner had pled guilty to felonies on two prior occasions.

         Trial counsel testified he met with the petitioner prior to entry of the plea. He further
testified he examined all underlying documents; he provided the petitioner with discovery
information; he interviewed the victim and witnesses; he explained the details of the plea offer; and
he bartered the agreement with the prosecutor going “back and forth” prior to reaching the plea
agreement. Counsel conceded the petitioner was not “happy” with pleading guilty to this offense,
but stated it was the petitioner’s choice to plead after he explained all the pertinent information. He
further disputed the petitioner’s characterization of the eyewitness reports concerning the incident
with the officer, and stated “the essentials of the reports were the same.”

        The post-conviction court, after hearing the testimony, carefully reviewed all the facts and
found no deficiencies by trial counsel. The post-conviction court noted the alleged discrepancies
of the witnesses’ statements were not significant. The post-conviction court further concluded the
guilty plea was knowingly and voluntarily entered.


                                             ANALYSIS

A. Post-Conviction Standard of Review

        The trial judge's findings of fact on post-conviction hearings are conclusive on appeal unless
the evidence preponderates otherwise. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). The trial
court’s findings of fact are afforded the weight of a jury verdict, and this court is bound by the trial
court’s findings unless the evidence in the record preponderates against those findings. Henley v.
State, 960 S.W.2d 572, 578 (Tenn. 1997); Alley v. State, 958 S.W.2d 138, 147 (Tenn. Crim. App.


                                                  -2-
1997). This court may not reweigh or reevaluate the evidence, nor substitute its inferences for those
drawn by the trial judge. State v. Honeycutt, 54 S.W.3d 762, 766 (Tenn. 2001).


B. Ineffective Assistance of Counsel

        When a claim of ineffective assistance of counsel is made under the Sixth Amendment, the
petitioner bears the burden of proving (1) that counsel's performance was deficient, and (2) the
deficiency was prejudicial in terms of rendering a reasonable probability that the result of the trial
was unreliable or the proceedings were fundamentally unfair. Strickland v. Washington, 466 U.S.
668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984). When a petitioner claims ineffective
assistance of counsel in relation to a guilty plea, the petitioner must prove that counsel performed
deficiently, and, but for counsel's errors, petitioner would not have pled guilty but would have,
instead, insisted upon going to trial. Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 370, 88 L.
Ed. 2d 203 (1985). The petitioner bears the burden of proving by clear and convincing evidence the
factual allegations that would entitle petitioner to relief. Tenn. Code Ann. § 40-30-210(f).

C. Our Determinations

        Initially, we note the trial court announced its findings at the conclusion of the hearing, and
there are no written findings in the technical record. Following a post-conviction hearing, a trial
court is required to enter written findings of fact and conclusions of law addressing all grounds for
relief. See Tenn. Code Ann. § 40-30-211(b); Tenn. Sup. Ct. R. 28, § 9(A). Nevertheless, the trial
court’s oral pronouncement of its findings from the bench does not necessarily require reversal and
can be harmless error. See State v. Higgins, 729 S.W.2d 288, 290-91 (Tenn. Crim. App. 1987).
Here, the post-conviction court’s findings and conclusions are sufficiently comprehensive to allow
for proper appellate review; hence, the failure to enter written findings and conclusions was
harmless. Tenn. R. App. P. 36(b).

        We agree with the post-conviction court that the record adequately establishes petitioner’s
counsel was not deficient in any way. Furthermore, although the petitioner correctly asserts that a
guilty plea must be knowingly and voluntarily entered, there is no indication in the record that his
plea ran afoul of this requirement. The evidence does not preponderate against the findings of the
post-conviction court. It appears the petitioner is suffering from a classic case of “Buyer’s
Remorse,” in that he is no longer satisfied with the plea for which he bargained. A plea, once
knowingly and voluntarily entered, is not subject to obliteration under such circumstances.

       We affirm the judgment of the trial court.




                                                 -3-
      ___________________________________
      JOE G. RILEY, JUDGE




-4-